Exhibit 32 GLOBAL ENTERTAINMENT CORPORATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Global Entertainment Corporation for the fiscal year ending May 31, 2010, as filed with the Securities and Exchange Commission on the date hereof the undersigned Chief Executive Officer and Chief Financial Officer of the company each hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the company. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906 has been provided to the company and will be retained by the company and furnished to the Securities and Exchange Commission or its staff upon request. Dated September 14, 2010 /s/ Richard Kozuback Richard Kozuback Chief Executive Officer /s/ James Yeager James Yeager Chief Financial Officer
